Order unanimously affirmed without costs. Memorandum: The trial court’s order awarding defendant $750 on her application for counsel fees for enforcement proceedings in a divorce action, as opposed to the $5,553.73 requested, should be affirmed. A large portion of counsel’s services was devoted to support defendant’s dilatory tactics in obstructing the return of personal property required by prior court order. The amount that the trial court did award is reasonable compensation for the additional time expended because of plaintiffs failure to timely procure financing to buy out defendant’s share of the marital residence. Plaintiff previously paid $3,000 for defendant’s counsel fees and funds are readily available for defendant to pay her own fees. Given the financial circumstances of the parties and the particular circumstances of this case, the trial court’s refusal to grant the full amount of the application was not an abuse of discretion. (Appeals from Order, of Supreme Court, Erie County, Rath, Jr., J.—Enforce Divorce Decree.) Present—Denman, J. P., Boomer, Pine, Lawton and Davis, JJ.